Citation Nr: 1538310	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-11 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from March 2009, May 2010, and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In September 2009 and January 2011, hearings were held before a Decision Review Officer (DRO) at the RO that discussed the Veteran's claim for service connection for sleep apnea.  In June 2011, a Board hearing was held before the undersigned Acting Veterans Law Judge by videoconference.  A transcript of each of these proceedings is of record. 

In January 2014, the Board, in pertinent part, remanded the issue of service connection for sleep apnea and (2) found that, because the Veteran had not expressed disagreement with the April 2012 rating decision, the issue of entitlement to a TDIU was not in appellate status.  

In September 2014, the United States Court of Appeals for Veterans Claims (Court) partially vacated the Board's January 2014 decision pursuant to a Joint Motion for Partial Remand (JMPR).  The parties to the JMPR requested that the Court vacate the Board's decision to the extent that it did not address whether the issue of entitlement to a TDIU was properly before the Board.  The parties determined that the matter of TDIU is part of the pending appeal under the Court's precedent in Manlincon v. West, 12 Vet. App. 238 (1999).  In July 2014, the Veteran perfected his appeal regarding his entitlement to a TDIU.

In March 2015, the Board remanded the claim for further development.  As the directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).
  

FINDINGS OF FACT

1. The Veteran's obstructive sleep apnea did not have onset during active service and is not etiologically related to active service.  

2. The Veteran's obstructive sleep apnea was not caused or aggravated by a service-connected disability.

3. The Veteran's service-connected disabilities, including PTSD, bilateral hearing loss, tinnitus, and prostatitis render him unable to follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea, to include as secondary to a service-connected disability, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2. The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a), 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

Service Connection for Sleep Apnea 

Throughout the appeal period, the Veteran has asserted that his current obstructive sleep apnea is due to his active service either on a direct basis or as secondary to his service-connected PTSD.  Unfortunately, review of the evidence demonstrates that the Veteran's current obstructive sleep apnea did not begin in service and is not otherwise related to his active service, including as secondary to any service-connected condition. 

In September 2009, the Veteran filed service connection for sleep apnea as secondary to his service-connected PTSD.  During a DRO hearing held the same month, the Veteran's representative (at that time) stated that medical research indicated that sleep apnea and PTSD were linked together and that "sleep apnea is secondary to PTSD, or is considered as a core feature."  The representative also discussed a prior Board decision that had determined that service connection for sleep apnea was warranted as secondary to PTSD.  The Veteran stated that he had a current diagnosis of sleep apnea but that he was unaware of any medical doctor that had linked his sleep apnea to his PTSD.     

During the Veteran's Board hearing in June 2011, his representative (at that time) stated that a study had reported that "98 percent of Veterans with PTSD have sleep problems, and something like 56 percent of them have sleep apnea." 

In March 2014, the Veteran underwent a VA examination regarding the etiology of his sleep apnea.  The examiner noted review of the claims file and that Veteran had been diagnosed with severe obstructive sleep apnea in July 2005.  The examiner indicated that in 2001 the Veteran's wife had noted the Veteran having symptoms of apneas and snoring, but the Veteran did not report significant fatigue at that time.  The examiner opined that it was less likely than not that the Veteran had obstructive sleep apnea at that time because snoring could occur without a diagnosis of obstructive sleep apnea and that excessive daytime drowsiness or fatigue is a key symptom of obstructive sleep apnea.  

The examiner also opined that as likely as not the Veteran's current sleep apnea was due to his obesity, body habitus, and any alcohol or other substance use.  It was noted that no symptoms of snoring or apneas were noted during the Veteran's July 1970 hospitalization or otherwise during service, and that no evidence has been provided that sleep apnea began within a year of discharge from service.  

The examiner also opined that it was less likely than not that the Veteran's service-connected PTSD had caused or permanently aggravated his sleep apnea as it was unlikely that the Veteran's PTSD would contribute to the physical narrowing of his respiratory airways.  The examiner also stated that it is unlikely that the medications used to treat his depression would contribute to airway narrowing. 

The Veteran's service treatment records are silent regarding complaints of snoring and apneas during sleep.  Particularly, the Board notes that the Veteran's records from his hospitalization from July 10, 1970 to July 31, 1970 do not mention symptoms of snoring or apneas. 

In May 2001, a primary care note from the New London VA treatment center stated that the Veteran's wife reported that the Veteran stops breathing at night and that he snores.  The physician indicated that the Veteran had possible sleep apnea.  The Veteran did not report a history of morning headaches or a history of napping.  The Veteran stated that he would "nod off" in the office about once per month, but indicated that fatigue was not a big problem for him.  

In August 2005, the Veteran was referred for a polysomnogram consultation for suspected sleep apnea.  The Veteran had a history of hypertension and excessive daytime sleepiness.  The patient reported habitual snoring and significant perceived hypersomnia.  Findings from the polysomnogram demonstrated very severe obstructive sleep apnea.   

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted on a secondary basis, where the disability is proximately due to, the result of, or aggravated by, a service-connected condition. When service connection is established for a secondary condition, the secondary condition is considered part of the original condition. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A layperson is competent to report on the onset and continuity of current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Upon review of the evidence of record, the Board finds that service connection for sleep apnea is not warranted on a direct or secondary basis, including aggravation of sleep apnea by a service-connected condition.  The Board notes that there is no competent medical opinion of record that indicates that the Veteran's sleep apnea is as likely as not due to his active service or any of his service-connected conditions.  

To the extent that the Veteran asserts that his condition has been caused or aggravated by his PTSD, the Board finds that the Veteran is not competent to opine as to the etiology of his sleep apnea either on a direct or secondary basis.  Sleep apnea is a complex medical disability that is beyond the capability of lay observation.  See Jandreau.  While the Veteran and his wife may observe symptoms of sleep apnea, such as, snoring or experiencing apneas during sleep, the diagnosis of the sleep apnea disability or the etiology of such a condition requires a medical opinion.  The Board finds the same to be true of relationship between a complex psychological disorder and sleep apnea.  Nevertheless, even if the Veteran is found competent to provide such an etiology opinion, the Board finds that the opinion provided by a medical professional is more probative than the lay assertions of both the Veteran and his wife.  The VA examiner has training, education, and expertise that neither the Veteran nor his wife is shown to have.  As such, the opinion of a medical professional is given more weight than the lay opinions.

The Board finds that the Veteran's sleep apnea did not begin during his military service.  The Veteran has not asserted that the condition began at that time and none of the Veteran's medical records indicate that he had a history of snoring or excessive day time sleepiness until many years after his separation from service.  Particularly, the Veteran was treated as an inpatient for multiple weeks in July 1970 and no mention of symptoms of sleep apnea were noted. 

The Board finds probative the opinion of the March 2014 VA examiner that the Veteran's current sleep apnea is due to his obesity, body habitus, and substance use.  The examiner supported this opinion by noting that obstructive sleep apnea is the result of "flow of air pauses or decreases during breathing while you are asleep because the airway has become narrowed, blocked, or floppy.  The examiner indicated that almost everyone has brief apnea episodes while they sleep but that obstructive sleep apnea results when air flow is physically blocked and that anything that contributes to the relaxation of muscles in the airway can potentially cause or exacerbate sleep apnea i.e. obesity (physical pressure on the upper airways with sleep), alcohol, (which relaxes the muscles of respiration), sleeping on ones back (more pressure on the upper airway/neck).  

The Board also finds probative the examiner's opinion that the Veteran's PTSD less likely than not caused or aggravated his sleep apnea.  The examiner stated that it is unlikely that PTSD would contribute to the physical narrowing of respiratory airways.  The examiner noted that the Veteran's sleep apnea could aggravate his PTSD, but since PTSD does not result in the physical narrowing of the airways, which is the cause of sleep apnea, it could not cause or aggravate this condition.  The examiner also noted that review of the Veteran's medications indicated that they also would not cause or aggravate his sleep apnea.  

The Board notes the arguments made by the Veteran's previous representatives regarding medical studies that indicate a link between PTSD and sleep apnea, and that many Veterans with PTSD also have sleep apnea.  However, the Board does not find these reports to be of greater probative value than the opinion provided by the March 2014 VA examiner.  These reports, unlike the examiner's opinion, are not based upon the history of the Veteran and his specific medical history.  Further, the examiner indicated that current medical principals do not support that Veteran's sleep apnea was the result of or was aggravated by his PTSD.

The Board also notes the arguments made by the Veteran's previous representatives that past Board decisions have granted service connection for sleep apnea as secondary to PTSD; however, past Board decisions in other cases are not precedential, which is to say they are not binding on the Board.  See 38 C.F.R. § 20.1303 (2015).  The positive medical opinions relied on for those decisions do not pertain directly to the Veteran or this case, and may not have been supported by adequate rationale.  While the Board has considered the arguments based upon the other Board decision and the conclusions drawn therein, the Board here finds, based on the ample evidence presented in this particular case, that the weight of competent medical evidence of record indicates that while sleep apnea may aggravate PTSD, that the Veteran's PTSD did not cause or aggravate his sleep apnea. 

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's currently diagnosed sleep apnea and his period of active service or any of his service-connected conditions, including his PTSD and his medications for this condition.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  See 38 C.F.R. § 3.102; Gilbert, at 54. 

Entitlement to TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  When the schedular criteria above are not met, the Veteran may still obtain an extra-schedular TDIU rating, upon referral to the Director of Compensation and Pension Service, if it is shown that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16(b).

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Veteran is currently service-connected for the following conditions: PTSD rated 70 percent disabling; tinnitus rated 10 percent disabling; prostatitis rated noncompensable; and bilateral hearing loss rated noncompensable.  The Veteran has a current combined rating of 70 percent and meets the schedular criteria for TDIU.  38 C.F.R. § 4.16(a). 

The Veteran has a high school education and two years of college that did not result in a degree.  The Veteran's prior employment included over twenty years as a self-employed sales representative in several industries, including: sporting goods, firewood production, home construction, and stone countertops.  

While the Veteran was previously self-employed, the evidence indicates that he was forced to close his business due to a combination of economic factors and increasing functional limitations caused by his service-connected PTSD.  In April 2009, a mental health note from the West Haven VA Medical Center (VAMC) indicated that the Veteran reported that his mood has been up and down in context of terrible business conditions, bill collectors calling, having to lay off workers, and no business coming in.  His physician noted that in addition to these complaints the Veteran was struggling with some worsening of his re-enactment symptoms. 

In December 2009, the Veteran reported that his business had "gotten bad" since his last visit, which was a source of anxiety.  He reported prior thoughts of injuring himself in a motorcycle accident "so [his] wife could get some money," but "laughed it off" at the present time.  A GAF score of 47 was assigned.

In a December 2010 written submission, the Veteran's treatment provider at the Norwich Vet Center described the Veteran's ongoing symptoms, including nightmares with sleep disturbance, anger and agitation, and loss of control in many situations.  He noted the Veteran's long history of self-employment, but that the Veteran's business had been failing over the past several years, causing an increase in his anxiety and PTSD.  It was also noted that the Veteran's condition was considered chronic and quite serious in nature, with poor progress and prognosis.
 
During the Veteran's January 2011, DRO hearing the Veteran still identified himself as employed, but indicated that his workload had reduced to less than full-time.  

Representative: Okay and currently, have you been employed in the last couple of years? 

Veteran: Uh.. self-employed. 

Representative: Okay, is that full time or part time? 

Veteran: Uh, more part-time than anything because you know there's no business. 

Veteran: I just dissolved my business too. 

However, during a VA examination a month later, the Veteran reported that he had not been employed for 1 to 2 years.  He reported that he shut down his business due to the economy, and that while he had been able to cover some expenses (insurance, internet, taxes) that he was not bringing in any profits for himself.  He indicated that he had not looked for any work because he didn't feel that he was employable.  He stated that he wouldn't have hired himself. 

In November 2011, the Veteran underwent another VA examination regarding the severity of his service-connected PTSD.  The examiner noted that the Veteran's condition demonstrated occupational and social impairment with deficiencies in most areas and that the Veteran's condition would cause difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner indicated that it was difficult to opine to the extent that the Veteran's service-connected PTSD interfered with his ability to participate in substantially gainful employment due to multiple co-morbid conditions.  However, the examiner opined that the totality of these conditions did cause impairment sufficient to interfere substantially with gainful employment and that the Veteran's PTSD was a substantial cause of this impairment.  He also noted that the Veteran's symptoms from his diagnosed mental disorders were inextricably intertwined.  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the severity of the Veteran's mental health conditions and the additional limitations caused by his other service-connected conditions cause him to be unable to secure and follow substantially gainful occupation.  To the extent that the Veteran's non-service connected mental conditions affect his ability to work, the Board notes that these conditions have been determined to be inextricably intertwined with his service-connected PTSD. Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The Board finds that the Veteran's inability to establish and maintain effective work relationships would preclude his ability to maintain even self-employment in sales-related position.  The Board notes that the Veteran's limited ability to interact with others, his difficulty adapting stressful circumstances, and his limited education and experience in other areas of work would preclude his ability to find other work.  

Upon consideration of the total effects of the Veteran's service-connected conditions and resolving the benefit of the doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted. 38 C.F.R. § 4.16(a).

Duties to Notify and Assist

The Veteran's claim for entitlement to TDIU has been granted.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claim for service connection for sleep apnea, the Board notes that upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Hartford RO provided the Veteran with a VCAA notice letter in February 2009.  This letter was sent to the Veteran prior to the March 2009 rating decision that he appealed.  This letter addressed the information and evidence necessary to substantiate claims for service connection, including secondary service connection.  This notice also addressed who was to provide the evidence and informed the Veteran how VA assigns disability ratings and effective dates.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim for service connection being decided on appeal, the evidence of record includes the Veteran's service treatment records, statements from the Veteran and his representatives, VA treatment records, records from the Social Security Administration, and a VA examination, which was throughout and addressed any concerns raised by the Veteran.  Therefore, the Board finds that no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability, is denied.

Entitlement to TDIU is granted, subject to the provision governing the award of monetary benefits.


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


